COX, Judge
(concurring):
I concur without reservation. I write only to emphasize that modem strategic command policy for the maintenance of a strong national defense recognizes that the welfare of the military member’s family is of vital importance in maintaining an armed force of good morale and discipline. Protection of a servicemember’s family against crimes by another member is of vital importance, perhaps equal to or greater than that of protecting a military member from crime.
As the Honorable Caspar W. Weinberger, Secretary of Defense, so aptly stated in his remarks on the occasion of the retirement of Admiral James D. Watkins, the Chief of Naval Operations, on June 30, 1986:
Successful military and naval careers are not built by individuals, but by families— families dedicated to America’s defense — families willing to make sacrifices on behalf of our nation.
******
They have endured the relentless call of duty — the separation, uncertainty, and loneliness that is so well known by military families whose loved ones have willingly sailed in harm’s way for the welfare of the nation.